Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed June 17, 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  In particular, the document submitted for DE 10 2009 014990 A1 has an abstract in a foreign language despite the IDS indicating the abstract would be in English.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
The terms “connecting means” in claim 3, “clamping means” in claim 11, and “actuating means” in claim 14 are interpreted under 112(f) with the function being “coupling of the actuating element to the locking element.”  The corresponding structure for the connecting means is the connecting means 7 described at least on P. 15, Lns. 16-27.  The corresponding structure for the clamping means is the clamping means 20 described at least on P. 16, Lns. 7-14.  The corresponding structure for the actuating means is the actuation means 24 described at least on P. 13, Lns. 11-15.
This application also includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “rotatable tool” in claim 1, “actuating element” in claim 2, “locking element” in claim 2, and “tool connecting element” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Regarding the ”rotatable tool” the corresponding structure is the tool assembly 11 discussed at least on P. 13, Ln. 33 through P. 14, Ln. 13 of the specification.  Regarding the ”locking element” the corresponding structure is the locking element 6 discussed at least on P. 13, Lns. 2-15 of the specification.  Regarding the ”actuating element” the corresponding structure is the actuating element 5 discussed at least on P. 13, Lns. 2-6 of the specification.  Regarding the ”tool connecting element” the corresponding structure is 
The phrases “locking mechanism” of claim 1 and the “anchoring device” in claims 5 and 15 also invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, however it is unclear what the corresponding structure is for these phrases, as discussed in further detail below. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The “locking mechanism” of claim 1 and the “anchoring device” in claims 5 and 15 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose 
Regarding the ”locking mechanism” it is unclear what the corresponding structure is for this feature in the disclosure because the specification only states the function of the locking mechanism with no further description about the structure of the mechanism.  Specification, P. 13, Lns. 11-14.  Claims 2-14 depend from claim 1 and fail to clarify the indefinite language.
Regarding the ”anchoring device” of claim 5 it is unclear what the corresponding structure is from the disclosure because the only component described as performing this function, i.e., “anchoring to the food preparation container in a rotationally coupled and axially fixed way,” appears to be the bearing 39 but the corresponding structure could also be the anchoring ring 13.  Claims 6-7 and 12 depend from claim 5 and fail to clarify the indefinite language.
Finally, regarding the “anchoring device” of claim 15 it is unclear what the corresponding structure is that fixes the anchoring element to the food preparation container.  It appears the structure could be the anchoring ring 13 or the outer counter 14 of the anchoring element.
Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claim 1, the claim also recites “the tool being detachably connected to a shaft and arranged to extend from outside the food preparation container through a passage toward the tool inside the food preparation container” which renders the claim indefinite because it is unclear if the shaft and container are part of the food preparation appliance or if the tool is the only part of the food preparation appliance and is configured to interact with these other components.  For the purposes of examination, the shaft and container will be interpreted as being part of the food preparation appliance.  Further, the phrase appears to have a typo as it is unclear if the tool is arranged to extend from outside the food preparation container or if the shaft is arranged to do so.  For the purposes of examination, this phrase will be interpreted as “the tool being detachably connected to a shaft and the shaft is arranged to extend from outside the food preparation container.”  Further, it is noted that there is no colon after 
Regarding claim 2, the claim recites an actuating element “for actuating the locking mechanism” and the actuating element “is coupled to a locking element for the locked connection of the tool to the shaft” which is the same function the locking mechanism is described as performing in claim 1 and thus renders the claim indefinite because it is unclear if the locking element is a part of the locking mechanism that performs the described function or if it is a separate component that also performs the same function.  For the purposes of examination, the locking mechanism will be interpreted as including the locking element. 
Regarding claim 4, the claim recites “when viewed in the longitudinal section along an axis of rotation” which renders the claim indefinite because it is not clear what is a longitudinal section along an axis of rotation, i.e., a longitudinal axis that extends parallel to the axis of rotation or only a section of an axis that extends parallel to the axis of rotation.  Further, it is not clear which axis of rotation is being referred to as there is no axis of rotation previously recited and more than one component rotates, i.e., the rotatable tool, the shaft, the actuating element, and others.  For the purposes of examination, this phrase will be interpreted as a longitudinal axis extending parallel to the axis of rotation of the shaft.  
Regarding claim 6, the term “slot-like opening” renders the claim indefinite because it is not clear what is required for something to be slot-like.  For the purposes of examination, this phrase will be interpreted as an opening.  Claim 7 depends from claim 6 and fails to clarify the indefinite language.
Regarding claim 9, the claim recites “the locking mechanism is equipped so that the locking element can engage with the tool connecting element” which renders the claim indefinite because it is not clear if the locking mechanism interacts with the locking element to cause it to engage with the connecting element, is positioned to not interfere with the locking element engaging the connecting element or if the locking element is part of the locking mechanism that is positioned to engage the tool 
Regarding claim 13, the claim recites “the locking mechanism is equipped so that in order to produce a locking of the connection of the tool to the shaft, the actuating element is rotated so that the locking element rotates from the release position into the locking position” which renders the claim indefinite because, again, it is not clear how the locking mechanism and locking element are related and also it is not clear if the term “equipped” is referring to a positioning of the locking mechanism, a connection of the locking mechanism to the locking element or a structure of the locking mechanism.  For the purposes of examination, this phrase will be interpreted as the locking mechanism is configured such that the locking element rotates from the release position to the locking position by the rotation of the actuating element.  Further, the term “the clamping means” lacks antecedent basis and it is unclear if this is supposed to refer to the clamping means recited in claim 11.  For the purposes of examination, the clamping means in claim 13 will be interpreted as “a clamping means.”
Regarding claim 14, the claim recites “an actuation means provided by a base part of the food preparation container for the actuation of the actuating element and the locking mechanism is equipped so that…” which renders the claim indefinite because it is not clear if the actuation means or the locking mechanism are equipped to perform the function following the phrase.  Also, as discussed above, it is not clear what is required for a component to be “equipped” to perform as action, i.e., is it positioned to do so, is it interacting with the other components discussed, or does the component have a structure to perform the function.  For the purposes of examination, the locking mechanism will be interpreted as performing the function following the term “equipped.”
Regarding claim 15, the claim recites an anchoring assembly comprising an anchoring device and “the anchoring device positioned between an actuating element and a locking element” with the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-11, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0169812 A1 to Galban.
Regarding claim 1, Galban teaches a food preparation appliance (Figs. 3-5) comprising 
a rotatable tool 1 for chopping or mixing a food in a food preparation container (Figs. 1-3; Para. [0023]), the tool 1 being detachably connected to a shaft 31 and arranged to extend from outside the food preparation container through a passage toward the tool 1 inside the food preparation container in order to be able to drive the tool 1 (Fig. 3; Paras. [0028]-[0029; the tool 1 is installed on the drive shaft 
a locking mechanism 54 for producing a locked connection of the tool 1 to the shaft 36, wherein the locking mechanism 54 provides means for releasing or locking of the connection of the tool to the shaft from outside the food preparation container (Fig. 3; Para. [0033]; the locking mechanism interacts with the top of the tool 1 to lock it in position on the shaft 36 when the lid 23 is closed and also can release the tool by opening the lid 23).
Regarding claim 2, Galban teaches the food preparation appliance according to claim 1 (Fig. 3), wherein an actuating element 23, which is for actuating the locking mechanism 54 and is positioned outside the food preparation container (Fig. 3; Para. [0033]; the lid 23 is outside of the food preparation container at least when it is in an open position and also is above the container in the closed position), is coupled to a locking element 55 for the locked connection of the tool to the shaft, and wherein the locking element is positioned inside the food preparation container (Fig. 3 shows that the lid 23 is coupled to the shaft 55 of locking mechanism 54 and the shaft 55 is inside the container when in a closed position, as shown in Fig. 3).
Regarding claim 3, Galban teaches the food preparation appliance according to claim 2 (Fig. 3), wherein the coupling of the actuating element 23 to the locking element 55 is performed by a connecting means that extends inside the passage (Fig. 3; the connecting means is the portion of the lid 23 surrounding the top of shaft 55 and the passage of the appliance is interpreted as the open portion of the container extending upwards from the space between sleeves 40, which the connecting means is positioned in that open space when in the closed position shown in Fig. 3).
Regarding claim 4, Galban teaches the food preparation appliance according to claim 3 (Fig. 3), wherein when viewed in the longitudinal section along an axis of rotation, the actuating element forms an L shape with the connecting means (Fig. 3 shows the connecting means and the actuating means 23 
Regarding claim 5, Galban teaches the food preparation appliance according to claim 4 (Fig. 3), wherein the actuating element 23 and the locking element 55 are able to move relative to an anchoring element 30 and the anchoring element 30 has an anchoring device 33 for anchoring to the food preparation container 22 in a rotationally coupled and axially fixed way (Fig. 3; Para. [0030]; the lids 23 and locking element 55 may be rotated at the upper left corner of the lid in Fig. 3 between opened and closd positions relative to the base 30 and notches 33, and the tabs 42 of the container 22 may be coupled to the notches 33 of the base 30 to hold the container 22 in position such that it is axially fixed to the rotating drive shaft 31).
Regarding claim 8, Galban teaches the food preparation appliance according to claim 2 (Fig. 3), wherein the locking mechanism 54 is equipped so that through actuation of the actuating element 23, the locking element 55 can be moved into a locking position for the locked connection of the tool 1 to the shaft 31 or into a release position for the release of a locked connection of the tool 1 to the shaft 31 (Fig. 3; the lid 23 may be opened or closed to move the locking element in or out of locked engagement with the tool 1).
Regarding claim 9, Galban teaches the food preparation appliance according to claim 2 (Fig. 3), wherein a tool connecting element 12 is provided, which is connected to the tool 1 and is for producing the locked connection of the tool 1 to the shaft 31, and the locking mechanism 54 is equipped so that the locking element 55 can engage with the tool connecting element 12 in detent fashion in order to produce a connection that is fixed in an axial, form-fitting way (Fig. 3; Para. [0033]; the upper guide 
Regarding claim 10, Galban teaches the food preparation appliance according to claim 9 (Fig. 3), wherein the tool connecting element 12 has a detent contour for detent engagement with the locking element 55 in the locking position (Fig. 3 shows the detent engagement of the locking element 55 with the upper guide 12).
Regarding claim 11, Galban teaches the food preparation appliance according to claim 2 (Fig. 3), further comprising a clamping means 50, 51 for axially prestressing the locking element 55 (Fig. 3; Paras. [0032]-[0033]; the joint 50 and lip 51 clamp to the container 22 to prestress the locking element towards the upper guide 12).
Regarding claim 13, Galban teaches the food preparation appliance according to claim 10 (Fig. 3), wherein the locking mechanism 54 is equipped so that in order to produce a locking of the connection of the tool 1 to the shaft 31, the actuating element 23 is rotated so that the locking element 55 rotates from the release position into the locking position and in the course of this, is simultaneously slid in the axial direction by the ramp-shaped detent contour 12 in opposition to the prestressing force of the clamping means 50, 51 (Fig. 3; Paras. [0032]-[0033]; the movement of the lid 23 from the release position to the locked position will cause the locking element 55 to engage detent shaped upper guide 12 and will require overcoming the force exerted by joint 50 and lip 51 as they engage the bowl).
Regarding claim 14, Galban teaches the food preparation appliance according to claim 2 (Fig. 3), wherein an actuation means provided by a base part of the food preparation container for the actuation of the actuating element 23 (Fig. 3; Paras. [0032]-[0033]; the hinge at the top left corner of Fig. 3 is the actuation means which allows the lid 23 to rotate, and it is noted that the base of the container may be any portion of the container including the top in Fig. 3 where the lid 23 is connected) and the locking 
Regarding claim 15, Galban teaches an anchoring assembly for a food preparation appliance for anchoring a rotatable tool in a food preparation container of a food preparation appliance (Fig. 3), the assembly comprising 
a shaft 31 sized to extend from outside the food preparation container 22 through a passage that leads into the inside of the food preparation container 22 in order to be able to drive rotation of the rotatable tool 1 inside the food preparation container for a mixing or chopping of a food (Fig. 3; Paras. [0028]-[0029]), 
an anchoring element 30 (Fig. 3; Para. [0030]), and 
an anchoring device 33 for fixing the anchoring element 30 to the food preparation container 22 (Fig. 3; Para. [0030]; the notches 33 fix the base 30 to the bowl 22 via the lugs 42 of the bowl engaging the notches 33), wherein the anchoring device 33 is positioned between an actuating element 32 and a locking element 6 along an axis of rotation of the shaft 31 (Fig. 3; Paras. [0028]-[0030]; the actuating element 32 is a motor that actuates the shaft 31 and the locking element 6 connects the tool 1 directly to the shaft 31 so that it may be rotated, and the base 30 is between these two elements when measures along the axis extending along the axis of rotation of the shaft 31), and wherein the actuating element 32 and the locking element 6 are coupled to each other in such a way that they are able to move together relative to the anchoring element (Fig. 3; Paras. [0028]-[0030]; the motor 32 is connected to the locking element 6 via the drive shaft 31 so that they are both rotated while the base 30 is stationary).

Allowable Subject Matter
Claims 6-7 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, the prior art of record alone or in combination fails to explicitly teach the anchoring device comprises a first non-rotationally symmetrical outer contour for producing a form-fitting, rotationally coupled connection to a non-rotationally symmetrical inner contour of the passage.
Galban teaches a slot-like opening 33 for receiving an anchoring ring 42 in an axial, form fitting way (Fig. 3), but fails to explicitly teach the anchoring device also comprising a first non-rotationally symmetrical outer contour for producing a form-fitting, rotationally coupled connection to a non-rotationally symmetrical inner contour of the passage.
US 2013/0206771 A1 to Arnold teaches a food preparation appliance that includes an anchoring device 26 including an anchoring element 17 for fixing the container to the base in an axially fixed manner (Fig. 4; Paras. [0049]-[0050]), but fails to explicitly teach the anchoring device also comprising a first non-rotationally symmetrical outer contour for producing a form-fitting, rotationally coupled connection to a non-rotationally symmetrical inner contour of the passage.
Regarding claim 12
Galban teaches the anchoring element 30 is coupled to the container, but fails to teach the anchoring element including an outer counter for coupling to the tool connecting element.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. EP 0100755 to teaches a food preparation appliance including a tool 54 that may be connected to a shaft 32 extending through a passage in the base of the container (Figs. 1-2) and a locking element 60 actuated by rotation of knob 70, i.e., actuating means, that may move the tool into locked or release positions (Figs. 1-2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722. The examiner can normally be reached M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725